                                                                                 rlLED
                                                                         U.S. DiSTRiCT COIJR]
                                                                            AUGl'RTA n;\^
                      IN THE UNITED     STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF GEORG^g jyg|
                                                          _                              2:23
                                    DUBLIN DIVISION


UNITED STATES OF AMERICA                      *                         CLERK
                                              ★                                          GA.

        V.                                    *           CR 311-006
                                              ★


MAURICE M. O'NEAL                             *




                                      ORDER




        On January 19, 2012, Defendant Maurice M. O'Neal pled guilty

to a charge of felon in possession of a firearm and ammunition, a

violation of 18 U.S.C. § 922(g)(1).                     Defendant also qualified as

an Armed Career Criminal, under 18 U.S.C. § 924(e), based upon two

prior    convictions         for   burglary       and   two     prior    convictions        for

aggravated assault.           Ultimately, Defendant received a sentence of

180 months.


        On   August    13,    2015,   Defendant         filed    his     first    motion       to

vacate, set aside,           or correct sentence           under    28    U.S.C. § 2255.

One of the grounds raised therein was whether Defendant's two prior

burglary convictions qualify as predicate offenses under the Armed

Career Criminal Act under Johnson v. United States, 576 U.S.                                   ,

135 3. Ct. 2551 (2015).             Upon concluding that they do, the Court

denied Defendant's § 2255 motion on February 1, 2016.                            Having been

granted authorization from the Eleventh Circuit Court of Appeals

to file a successive § 2255 motion. Defendant filed his second §

2255 motion on August 18, 2016, again attacking the use of the two
prior burglary convictions as predicate offenses under the Armed

Career Criminal Act after Johnson♦              Again,    this Court determined

that   the   burglary     convictions    are   valid predicate         offenses      and

denied habeas     relief to    Defendant.


       On July 29,    2019,   Defendant submitted a letter that has been

docketed as a motion for relief from judgment.                  Therein, Defendant

states that he believes ^'new cases" have come down that may pertain

to him.      While this letter seeks no specific relief and cites no

case authority,      the Court will presume, based upon his offense of

conviction,     that Defendant is referring to the recent decision of

Rehaif v.     United States,         U.S.         ,   139 S.    Ct.   2191   (Jun.   21,

2019) .1     In Rehaif,   the United States Supreme Court held that the

Government must prove both that             a defendant        knew he possessed a

firearm and that he knew he belonged to the relevant category of

persons barred from possessing a firearm,                which in Rehaif was an

illegal alien,     see 18 U.S.C.     § 922(g) (5) .

       Clearly,   Defendant    is   attempting to attack the             legality of

his sentence,     which must be done by filing a petition for habeas

corpus relief under 28 U.S.C.           § 2255.       As the Court pointed out,

however.     Defendant has already filed two § 2255 motions.                  In order

for him to bring another § 2255 motion.                 Defendant must move the

Eleventh Circuit Court        of Appeals       for an order authorizing this



1 As noted. Defendant has already unsuccessfully challenged his
designation as an Armed Ca:i:eer Criminal under Johnson.
Court to      consider     a   second    or   successive § 2255     motion.    See   28


U.S'.C. §§ 2255, 2244 (ta) (3).          This Court does not have jurisdiction

to address Defendant's motion for relief under Rehaif or any other

case without such authorization.^                Accordingly, Defendant's motion

for relief from judgment {doc. no. 108) is DENIED.

      ORDER ENTERED at Augusta, Georgia, this y^^^^^ay of August,
2019.




                                                 UNITED STATES DISTRICT JUDG




2 The Eleventh Circuit recently denied a petitioner's application
for   leave    to   file   a   second    or   successive § 2255      motion    because
Rehaif did     not   announce     a     new   rule   of   constitutional law   and   it
has not been made retroactive to cases on collateral review.                         In
re Palacios, 2019 WL 3436454                     Cir. Jul. 30, 2019).     The Court
notes that the instant case appears to be similar to the Palacios
case in all relevant respects.
